--------------------------------------------------------------------------------

Exhibit 10.1

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement ("Agreement") is made and entered
into this June 26, 2013, between General Employment Enterprises, Inc., an
Illinois Corporation (the "Company") and Brad A. Imhoff ("Executive").


WITNESSETH:


WHEREAS, pursuant to that certain Asset Purchase Agreement dated August 31,
2011, by and between Executive, Ashley Ellis LLC, an Illinois limited liability
company ("Ashley Ellis") and Company (the "Asset Purchase Agreement"), Company
purchased substantially all of the assets owned by Seller used or useable in
conjunction with the operation of the "Business" (hereinafter defined);


WHEREAS, Executive was an officer, director, shareholder and employee of Ashley
Ellis, familiar with the management and operation of Ashley Ellis’ business of
recruitment and placement of technical personnel (the "Business");


WHEREAS, the Asset Purchase Agreement and the transactions consummated pursuant
thereto were freely entered into by the parties, each party being represented by
counsel of its or his own selection; and


WHEREAS, as a condition precedent to, and in order to induce Company's execution
and delivery of, the Asset Purchase Agreement, Executive agreed to accept
employment by the Company pursuant to the terms and conditions contained in that
certain Employment Agreement dated August 31, 2011, by and between the parties
hereto (the “Original Agreement”).  This Agreement amends and restates the
Original Agreement.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:



1. Employment and Duties. During the "Term" (hereinafter defined), Executive
shall be employed by the Company to perform the covenants, duties and
obligations set forth in this Agreement, and such additional duties and
responsibilities as may be agreed upon by the parties (sometimes collectively
the "Employment Duties") subject to the reasonable overall direction and
authority the Chief Financial Officer of the Company, or his designee.

 

(a) Executive shall devote all of Executive's full time, attention, energies and
best efforts to fully and timely performing the Employment Duties and to further
the business, operations and best interests of Company in an honest and ethical
manner in compliance with this Agreement, all applicable laws,  ordinances,
permits, licenses, governmental rules, regulations, authorizations and
requirements, the Company’s Employee Handbook,  rules and regulations as may be
promulgated by Company, from time to time.




(b) Executive shall be employed with the title " Chief Operating Officer and
President of the Professional Staffing Division" of the Company located at One
Tower Lane, Suite 2200, Oakbrook Terrace, IL 60181, or such other title and
location as mutually agreed upon by Company and Executive, but in no event,
during the Term, shall Executive be required to relocate more than fifty (50)
miles outside the Chicago metropolitan area unless mutually agreed upon by
Company and Executive in writing.



1

--------------------------------------------------------------------------------

(c) The Company’s Professional Staffing Division is defined as follows:

 

(i) the three Ashley Ellis branch offices that are being acquired pursuant to
the certain Asset Purchase Agreement dated August 31, 2011, which subsists of
the Naperville, Atlanta, and Houston branch offices of Ashley Ellis.

 

(ii) the Company’s  branch offices which provide staffing services substantially
in the IT, Accounting, Engineering and Clerical area on a contract and direct
hire basis.

 

(iii) future branch offices that the Company opens, which provide staffing
services substantially in the IT, Accounting, Engineering and Clerical area on a
contract and direct hire basis.

 

(iv) any Company acquisition which provides staffing services substantially in
the IT, Accounting, Engineering, and Clerical area on a contract and direct hire
basis.

 

(v) the Company’s Professional Staffing Division will not include branches,
affiliates or subsidiaries where a substantial portion of the business is
staffing in the Light Industrial or Agricultural area.

 

2. Term of Employment. The period of Company's employment of Executive commenced
as of September 1, 2011 and, unless earlier terminated for cause as provided for
herein, will continue until July 15, 2013 (the "Term").

 

(a) The Term shall immediately terminate upon notice to Executive if (each shall
be deemed a "breach"):

 

(i) Executive dies or if Executive is unable to carry out the Employment Duties
under this Agreement due to illness or injury for a period of ninety (90) days
in any 365 day period. Any days of disability separated by thirty (30) days or
less shall be considered continuous.

 

(ii) Executive uses intoxicants, alcohol, drugs or other stimulants or
depressants while performing the Employment Duties and such that the reputation
of the Company is adversely affected, as reasonably determined by the Company.

 

(iii) Executive fails or refuses to satisfactorily perform the Employment Duties
or any assignment reasonably given to Executive by the officers of Company or
Executive's supervisor.

 

(iv) Executive otherwise breaches the terms or conditions of this Agreement or
any other policy, rule or regulation of Company's generally in effect from time
to time.

2

--------------------------------------------------------------------------------

(v) Executive is convicted of or pleads guilty or nolo contendere to any felony
charge or commits a fraudulent, dishonest, immoral or unethical act with regard
to Company, Company's customers, Company's prospective customers, suppliers,
employees, agents or independent contractors.




(vi) Executive commits an act of moral turpitude.




(vii) Executive has been found by a court in a civil action or by the SEC to
have violated any federal or state securities law.




(b) In the event of termination with cause, Company shall only be obligated to
pay Executive compensation and benefits, if any, up to and including the
effective date of such termination or expiration.




(c) Executive’s employment with the Company will terminate upon the expiration
of the Term, without any further action on the part of the Company or the
Executive, unless the Company and the Executive expressly agree in writing to an
extension of the Term.




3. Compensation.

 
 
 
(a) During the Term of this Agreement, the Company shall pay the Executive as
compensation for his services a base salary at the annualized rate of One
Hundred Eighty Thousand Dollars ($180,000), less all customary employee
withholdings and all other applicable federal, state and local deductions as
required by law.

 

(b) Should this Agreement expire at the end of its Term (as opposed to being
terminated prior to the end of the Term), the Company shall continue to pay the
Executive’s compensation and benefits hereunder until September 15, 2013, and
will make a one-time payment of Twelve Thousand Five Hundred Dollars ($12,500)
to Executive on October 15, 2013, subject to Executive performing his ongoing
duties under Section 3(c) below.




(c) Should this Agreement expire at the end of its Term (as opposed to being
terminated prior to the end of the Term), the Executive agrees that he will make
himself reasonably available to perform the Employment Duties and other
transitional services to the Company for up to 5 hours per week until January
15, 2014.  In consideration therefore, the Company will pay the Executive $100
per hour for each hour of service so rendered.  During said period, the
Executive will be an independent contractor of the Company, not an employee of
the Company.




(d) The Company shall reimburse Executive for all normal, reasonable and
necessary out-of-pocket expenses incident to the performance of his Employment
Duties in accordance with policies adopted by the Company from time to time,
upon submission by Executive of an itemized account of such expenses containing
such detail and accompanied by such supporting documentation as may be generally
required by the Company.




4. Benefits and Vacation. Vacation time and all other benefits entitled to the
Executive will be governed by the Company’s Employee Handbook.  Notwithstanding
any to the contrary in the Company’s Employee Handbook regarding the years of
service required to earn vacation time, Executive shall receive 4 weeks of paid
time off as vacation yearly.

3

--------------------------------------------------------------------------------

5. Confidential Information. Executive acknowledges and agrees that Executive
will have access to and receive certain proprietary and confidential information
and trade secrets of Company, including, without limitation, customer lists, the
terms of any oral or written agreement or understanding between Company and any
customer, sales and business records, price lists and methods, financial and
cost information, marketing plans, methods of doing business, methods and
processes and business strategy documentation, as well as such other information
as Company may designate as confidential from time to time (collectively
"Confidential Information"). Executive further acknowledges and agrees that the
Confidential Information is the exclusive property of Company, not generally
known to the trade or industry and, but for Company's engagement of Executive in
accordance with the terms of this Agreement, Executive would not have had any
access to the Confidential Information. Therefore, Executive agrees that he
shall not disclose to any unauthorized person or use for his own purposes any
Confidential Information without the prior written consent of the Company.

 

(a) During the Term and for the "Restricted Period" (hereinafter defined)
following the effective date of the termination or expiration of the Term, for
any or no reason whatsoever, Executive will not, directly or indirectly, for his
own benefit or for the benefit of any person or entity, other than Company
pursuant to this Agreement, use, divulge, disseminate, disclose or communicate
to any person or entity any of the Confidential Information in any manner
whatsoever, unless Company otherwise consents to such use or disclosure of any
item of the Confidential Information in writing prior to the use or disclosure
thereof, in each instance and then only with respect to those items of
Confidential Information specifically described, and only to the extent
specifically authorized, in such written consent.




(b) With respect to each item of Confidential Information, the "Restricted
Period" shall mean: (i) five (5) years, if such item of Confidential Information
does not constitute or ceases to be a trade secret; or (ii) indefinitely, if
such item of Confidential Information constitutes a trade secret; provided,
however, if an item of Confidential Information ceases to be a trade secret,
such item of Confidential Information shall remain confidential and proprietary
to Company for a period of not less than five (5) years.




(c) Notwithstanding the foregoing, Confidential Information does not include
information: (i) in the public domain; or (ii) that later becomes public, unless
such information is made public by: (x) Executive as a result of the breach o
this Agreement; or (y) any other person or entity, directly or indirectly, under
an obligation of confidentiality to Company.




(d) Executive acknowledges and agrees that, under all circumstances, the
restrictions upon him and his covenants, duties and obligations unto the Company
set forth in this Paragraph 5 are necessary to protect the Company's legitimate
business interests, are given as a material inducement to the Company's
employment of Executive, are reasonable in scope and duration and will not
prevent Executive from pursuing other business ventures and employment
opportunities or otherwise cause Executive a financial hardship.



4

--------------------------------------------------------------------------------

(e) In the event that Executive reasonably believes, after consultation with
counsel, that he is required by law to disclose any Confidential Information,
Executive will: (i) provide the Company with prompt notice before such
disclosure in order that the Company may attempt to obtain a protective order or
other assurance that confidential treatment will be accorded such Confidential
Information, and (ii) cooperate with the Company in attempting to obtain such
order or assurance.




(f) All Confidential Information, files, records, documents and similar items
relating to the business of the Company, and any copies, reproductions or
recordings thereof in the Executive's possession or control, whether prepared by
Executive or otherwise, shall be and remain the exclusive property of the
Company and Executive shall deliver to the Company at the termination or
expiration of the Term, or at any other time that the Company may request: (i)
all Confidential Information including all copies and reproductions thereof, and
all writings and recordings incorporating or referring 'to the Confidential
Information (ii) all other property of Company and (iii) certify in writing to
Company that Executive has satisfied all of his covenants, duties and
obligations pursuant to this Paragraph 5(g).




6. Enforcement.  If the duration of Executive's covenants, duties and
obligations set forth in Paragraph 5 is held to be excessive, unreasonable,
invalid or unenforceable by a court of competent jurisdiction, such duration
will be modified so as to be reasonable, valid and enforceable to the maximum
extent permitted by law as determined by such court of competent jurisdiction.
Because Executive's services are unique and because Executive has access to
Confidential Information, the parties hereto agree that money damages would not
be an adequate remedy for any breach of this Agreement.  Therefore, in the event
a breach or threatened breach of this Agreement, the Company or its successors
or assigns, in addition to other rights and remedies existing in their favor,
shall be entitled to specific performance and/or injunctive or other equitable
relief from a court of competent jurisdiction in order to enforce, or prevent
any violations of, the provisions hereof, without the requirement of posting a
bond or security thereof.  Executive hereby waives any claim or defense that
Company has an adequate remedy at law or is not being irreparably injured and
will not raise or suggest any such claim or defense in any action or proceeding
initiated by or on behalf of Company. Company's rights and remedies hereunder
are cumulative in nature, and no such right or remedy shall be, or be considered
to be, Company's sole and exclusive right or remedy.




7. Executive's Representations.  Executive hereby represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by
Executive does not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Executive is a party or by which he is bound, (ii) other than as contained
in that certain Non-Disclosure and Non-Competition Agreement dated August 31,
2011, by and among Company, Ashley Ellis and Executive, Executive is not a party
to or bound by any employment agreement, non-compete agreement or
confidentiality agreement with any other person or entity and (iii) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of Executive, enforceable in accordance with
its terms. Executive hereby acknowledges and represents that he has consulted
with independent legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.

5

--------------------------------------------------------------------------------

8. Compliance with IRC Code Section 409. This Agreement is intended to comply
with IRC Code Section 409A and the interpretative guidance thereunder, including
the exceptions for short-term deferrals, separation pay arrangements,
reimbursements, and in-kind distributions, and shall be administered
accordingly.  This Agreement shall be construed and interpreted with such
intent. If a payment under this Agreement does not qualify as a short-term
deferral under IRC Code Section 409A and Treas. Reg. Section 1.409A-1(b)(4) (or
any similar or successor provisions), and the Executive is a Specified Employee
(as defined below) as of his  termination, distributions to the Executive may
not be made before the date that is six months after the date of his termination
or, if earlier, the date of the Executive’s death (the "Six-Month Delay Rule").
 Payments to which the Executive would otherwise be entitled during the first
six months following the termination (the "Six-Month Delay") will be accumulated
and paid on the first day of the seventh month following the termination.
 Notwithstanding the Six-Month Delay Rule set forth in this Section:

 
To the maximum extent permitted under IRC Code Section 409A and Treas. Reg.
Section 1.409A-1(b)(9)(iii) (or any similar or successor provisions), during
each month of the Six-Month Delay, the Company will pay the Executive an amount
equal to the lesser of (i) the total monthly severance provided under this
Agreement, or (ii) one-sixth (1/6) of the lesser of (1) the maximum amount that
may be taken into account under a qualified plan pursuant to IRC Code Section
401(a)(17) for the year in which the  Executive termination occurs, and (2) the
sum of the Executive’s annualized compensation based upon the annual rate of pay
for services provided to the Company for the taxable year of the Executive’s
preceding the taxable year of the Executive in which his termination occurs
(adjusted for any increase during that year that was expected to continue
indefinitely if the Executive had not had a termination); provided that amounts
paid under this sentence will count toward, and will not be in addition to, the
total payment amount required to be made to the Executive by the Company under
this Agreement; and
To the maximum extent permitted under IRC Code Section 409A and Treas. Reg.
Section 1.409A-1(b)(9)(v)(D) (or any similar or successor provisions), within
ten (10) days of the termination, the Company will pay the Executive an amount
equal to the applicable dollar amount under IRC Code Section 402(g)(1)(B) for
the year of the Executive’s  termination; provided that the amount paid under
this sentence will count toward, and will not be in addition to, the total
payment amount required to be made to the Executive by the Company under this
Agreement.
For purposes of this Agreement, "Specified Employee" has the meaning given that
term in IRC Code Section 409A and Treas. Reg. 1.409A-1(c)(i) (or any similar or
successor provisions).  The Company's "specified employee identification date"
(as described in Treas. Reg. 1.409A-1(c)(i)(3)) will be December 31 of each
year, and the Company's 'specified employee effective date' (as described in
Treas. Reg. 1.409A- 1(c)(i)(4) or any similar or successor provisions) will be
February 1 of each succeeding year."
Each payment under this Agreement or any Company benefit plan is intended to be
treated as one of a series of separate payments for purposes of IRC Code Section
409A and Treasury Regulation Section 1.409A-2(b)(2)(iii) (or any similar or
successor provisions).


6

--------------------------------------------------------------------------------

9. Survival. Paragraphs 5, 6, 7, 8, 9, 10, 11,14 and15 shall survive and
continue in full force in accordance with its terms, notwithstanding the
expiration or termination of the Term for any or no 'reason whatsoever.

 

10. Notices. Any and all notices, demands, requests, consents, designations and
other communications required or desired to be given pursuant to this Agreement
will be given in writing and will be deemed duly given upon personal delivery,
or on the third day after mailing if sent by certified mail, postage prepaid,
return receipt requested, or on the day after deposit with a nationally
recognized overnight delivery service which maintains records of the time, place
and receipt of delivery, or upon receipt of a confirmed facsimile transmission,
and in each case to the person and address set forth below, or to such other
person or address which Company or Executive may respectively designate in like
manner from time to time.



If to Executive:
 
If to Company, then to:
 
 
 
Brad A. Imhoff
 
Andrew Norstrud
c/o: General Employment Enterprises, Inc.
 
Chief Financial Officer
One Tower Lane, Suite 2200
 
General Employment Enterprises, Inc.
Oakbrook Terrace, Il 60181
 
One Tower Lane, Suite 2200
Fax:  (630) 954-0595
 
Oakbrook Terrace, IL 60181
 
 
 
 
 
With a copy to (which copy alone shall not constitute notice under shall not
constitute notice under this Agreement):
 
 
 
 
 
Clint J. Gage, Esq.
 
 
Roetzel & Andress
 
 
350 East Las Olas Boulevard, Ste. 1150
 
 
Fort Lauderdale, FL 33301
 
 
Fax:  954-462-4260

 
7

--------------------------------------------------------------------------------

11. Severability. If any provision contained herein is held to be invalid or
unenforceable by a court of competent jurisdiction, such provision will be
severed herefrom and such invalidity or unenforceability will not affect any
other provision of this Agreement, the balance of which will remain in and have
its intended full force and effect; provided, however, if such invalid or
unenforceable provision may be modified so as to be valid and enforceable as a
matter of law, such provision will be deemed to have been modified so as to be
valid and enforceable to the maximum extent permitted by law.

 

12. Entire Agreement. This Agreement and those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

 

13. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement. Additionally, signatures transmitted via facsimile
of electronically with electronic receipted delivery shall be deemed originals..

 

14. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns. Executive shall not assign his rights or delegate
his duties or obligations hereunder.

 

15. Governing Law; Jurisdiction. This Agreement will be construed and enforced
in accordance with the laws of the State of Illinois without regard to its
choice of law rules.  Any action, suite or legal proceeding that is commenced to
resolve any matter arising under or related to any provision of this Agreement
shall be submitted to the exclusive jurisdiction of any state or federal court
in DuPage County Illinois.

 

16. Exhibits. The Exhibits referred to in this Agreement are attached to, made a
part of and incorporated in this Agreement by this reference.

 

17. Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by the written
agreement of the party entitled to the benefits of such terms or provisions
intended to be waived. Each such waiver or consent will be effective only in the
specific instance and for the specific purpose for which it was given, and will
not constitute a continuing waiver or consent.

 

18. Assignment. Executive acknowledges that the services to be rendered by him
pursuant to this Agreement are unique and personal and that he may not assign
any of his rights or benefits or delegate any of his covenants, duties,
agreements or obligations under this Agreement (including the right to payment
hereunder). Any attempted assignment, transfer, pledge or hypothecation or other
disposition of this Agreement, or of such rights, covenants, or obligations by
Executive, will be null and void and of no force or effect whatsoever. The
Company may assign this Agreement and any or all of its rights, covenants,
duties and obligations under this Agreement upon written notice to Executive.

 

19. Amendments. No modifications or amendments of this Agreement will be
effective unless made in writing and signed by Company and Executive.

 

20. Recitals. The recitals set forth at the beginning of this Agreement are
hereby incorporated into and made a part of this Agreement as if fully set forth
herein.

 

21. Headings. The headings and captions of the various Paragraphs and
Subparagraphs of this Agreement are for convenience of reference only and will
in no way modify or affect the meaning or construction of any of the terms or
provisions hereof.

 

22. Knowledge and Understanding. Executive acknowledges that he has been given
the time and opportunity to consult with counsel of Executive's choice prior to
executing and delivering this Agreement and that Executive has freely and
voluntarily executed and delivered this Agreement with full knowledge and
understanding of its content, meaning and intent.




23. Change in Control.  The parties hereto expressly acknowledge and agree that
the Change of Control Agreement entered into by said parties concurrently with
the Original Agreement is hereby null and void and of no further effect.

 
8

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company and Executive have each duly executed this
Agreement as of the date first written above.


GENERAL EMPLOYMENT ENTERPRISES, INC.
 
EXECUTIVE
 
 
 
By:
/s/ Andrew Norstrud
 
By:
/s/ Brad Imhoff
 
Andrew Norstrud
 
 
Brad A. Imhoff
 
Chief Financial Officer
 
 
Executive

 
 
9

--------------------------------------------------------------------------------